Case 3:16-cv-05381-MAS-TJB Document 71 Filed 01/12/21 Page 1 of 3 PageID: 1546




                                        L A W     O F F I C E S



                             JOEL D. ROSEN, ESQ.
                                      Joel D. Rosen, Esq., LLC
                       Admitted to New Jersey, Pennsylvania, Massachusetts Bars

                           Windsor Business Park, Building 4B, Second Floor
             186 Princeton-Hightstown Road (CR 571) P West Windsor, New Jersey 08550
                            Postal Mail: P.O. Box 7004, Princeton, NJ 08543
                          Telephone (609) 514-1020 P Telecopier (609) 514-1520
                                           e-mail: jdrlaw@verizon.net



                                                         January 12, 2021

       Honorable Michael A. Shipp, U.S.D.J.
       United States District Court – District of New Jersey
       Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
       402 E. State Street, Room 7000
       Trenton, NJ 08608

                     RE:     Atlas Systems, Inc, v. Reddy, et al., U.S.D.C.
                             D.N.J., No. 16-5381 (MAS)

       Dear Judge Shipp:

       I am writing on behalf of defendant in response to plaintiff’s counsel’s
       letter to the Court dated January 7, 2021, regarding my client’s
       compliance with the Order and Memorandum of Opinion entered by
       Your Honor in this matter on December 4, 2020,

       My client sent an initial check in the amount of $40,000.00, payable to
       plaintiff’s counsel’s attorney trust account, by certified mail on
       December 14, 2020. Receipt of this payment has been acknowledged.

       An additional payment in the amount of $60,000.00, comprising the
       balance of the settlement sum, has been sent to plaintiff’s counsel
       today, and this has been made known by a letter emailed to counsel
       earlier today.
Case 3:16-cv-05381-MAS-TJB Document 71 Filed 01/12/21 Page 2 of 3 PageID: 1547




JOEL D. ROSEN, ESQ.

Honorable Michael A. Shipp, U.S.D.J.

January 12, 2021

Page 2




         Obtaining the funds to pay the settlement on short notice has only
         taken place by dint of extraordinary effort by my client. Whereas my
         client’s business had the settlement funds available in 2017, that was
         no longer the case by 2020, and a Special Disaster Bank Loan had to
         be arranged in short order under difficult financial circumstances.

         The U.S. and world economy are paralyzed by COVID-19 and it has
         a severe impact on my client’s business. Its client businesses are closed
         or their activity has become suspended. Consultants have been laid off
         due to the pandemic. Many consultants have been asked to furlough by
         clients. My client’s work force is confronted with COVID and some
         have been hospitalized. Many service contracts have been postponed
         indefinitely. Many payments from clients are delayed by 6 - 9 months.
         Consultant salaries are delayed by 3-4 months and reduced by 20%.
         For my client and his family, survival itself has become a threat.
         Hopefully, conditions in business and the world at large will begin to
         improve, for the benefit of all.

         I wish to address plaintiff’s counsel’s demand for attorney fees dating
         back to 2017. This demand far exceeds what was awarded by Your
         Honor in the Order entered in this matter on December 4, 2020. That
         Order awarded fees involved with enforcement of the settlement,
         whereas the vast majority of the fees plaintiff’s counsel reports, in the
         total amount of $20,549.00, concern legal efforts to arrive at (and
         document the terms of) the settlement itself..

         Thus, we regard the time entries on 8/1/18, 10/15/18, 12/3/18,
         12/18/18, 12/9/19 and 12/4/20 as coming within the scope of the
         sanction the Court imposed, totaling $1,732.50; the remaining amounts
Case 3:16-cv-05381-MAS-TJB Document 71 Filed 01/12/21 Page 3 of 3 PageID: 1548




JOEL D. ROSEN, ESQ.

Honorable Michael A. Shipp, U.S.D.J.

January 12, 2021

Page 3




         claimed were not awarded. My client is prepared to pay that amount.

                                              Respectfully yours,


                                              Joel D. Rosen



         Joseph C. Tauriello, Esq.
         via e-mail jtauriello@jctlaw.us
         and ECF
